Citation Nr: 1623400	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  08-39 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected status post residuals right knee surgery with strain (right knee disability) prior to March 24, 2009; and in excess of 40 percent thereafter. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from November 1977 to December 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, in which the RO granted service connection for the right knee disability and assigned a noncompensable disability rating effective December 28, 2007.  In May 2009, the RO granted a 40 percent disability rating for the right knee disability effective March 24, 2009.

Concurrently, in a January 2010 rating decision, the RO denied reopening a claim for service connection for a left knee disorder, as well as entitlement to a temporary total rating for convalescence based on surgery on that knee.  In April 2010, the submitted a Notice of Disagreement disagreeing with the denial of these claims.

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in April 2010.  A copy of the transcript of this hearing has been associated with the claims file.  In June 2010, the Board remanded the Veteran's appeal for an increased disability rating for the right knee disability for further development.  In doing so, it added additional issues.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Board found that a claim for entitlement to a total disability rating due to individual unemployability due to service-connected disability (TDIU) had been raised and was inextricably intertwined with the Veteran's increased rating claim.  Thus, that issue was added to the Veteran's appeal and was remanded for additional development.  The Board also found that remand of the Veteran's claims to reopen for service connection for a left knee disorder and for entitlement to a temporary total rating for convalescence based on surgery on that knee was warranted for issuance of a Statement of the Case (SOC).

On remand, the RO issued an SOC in June 2011 as to the issues of whether new and material evidence had been submitted to reopen a claim for service connection for a left knee disorder and for entitlement to a temporary total rating for convalescence based on surgery.  The Veteran perfected an appeal by filing a timely VA Form 9 in July 2011.  Subsequently, however, in an August 2013 rating decision, the RO granted service connection for status post left knee replacement and evaluated it as 30 percent disabling effective June 25, 2009 (the date the RO said his claim for service connection was received), 100 percent disabling effective May 21, 2012 (the date he underwent a revision arthroplasty), and 30 percent effective July 1, 2013 (the 13-month point where regulation ends the total rating permitted for a total knee replacement).  

In the rating decision's cover letter, the Veteran was advised that the RO could not provide a total rating for the 2009 total knee replacement because it did not have the surgical report showing the date of such surgery; however, should he provide such evidence, he could he such a rating.  In September 2013, the Veteran submitted a surgery report showing he had a total knee replacement on June 3, 2009, but it indicated that his right knee was replaced rather than his left knee.  VA contacted him in December 2013 for clarification, and the Veteran stated it was his left knee and he would get an amended report from his doctor.  In February 2014, the VA received a corrected surgery report from his doctor showing the left knee was replaced.  

To date, however, the RO has not resolved the Veteran's claim as to a temporary total rating for convalescence based on the June 2009 left knee surgery.  The Board does not have jurisdiction over this matter, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

A January 2015 VA Form 21-0820, Report of General Information, indicates the Veteran reported that his right knee disability has worsened in severity and he would send in evidence to that effect.  In February 2015, the Veteran submitted private treatment records from September 2014.  

The Veteran's last examination specifically for his service-connected right knee disability was conducted in April 2013.  Typically, a more contemporaneous VA examination to assess the current nature, extent and severity of his disability should be conducted prior to recertifying his appeal to the Board.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  The RO, however, recertified the Veteran's appeal to the Board in September 2015.

Nevertheless, the Board notes that the Veteran underwent VA examination in October 2015 for his service-connected left knee disability during which the examiner fully examined the Veteran's right knee also.  Thus, the Board finds that remand for a new VA examination is not necessary.  However, the RO has not considered this evidence in adjudicating the Veteran's claim and the Board cannot consider it in the first instance.  Consequently, the Board must remand for the RO to consider this new evidence in the first instance and issue a Supplemental Statement of the Case.

Prior to that readjudication, additional development should be conducted to obtain updated treatment records considering the length of time since the last treatment records were obtained.  It appears the Veteran has received all his treatment by private physicians and the last treatment records available relating to his right knee are from February 2012.  The treatment records the Veteran submitted in February 2015 do not actually show treatment for his service-connected right knee disability but rather reveal he was evaluated for deep venous thrombosis of the right lower extremity with the final diagnosis being edema of the right lower extremity.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all medical care providers, whether VA or private, who have treated his service-connected right knee disability since February 2012.  Take all appropriate action to obtain those records. 

2.  Thereafter, the Veteran's claim should be readjudicated.  In doing so, all evidence associated with the claims file since the August 2013 Supplemental Statement of the Case should be considered.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






